Case: 21-1517   Document: 55    Page: 1   Filed: 06/01/2022




   United States Court of Appeals
       for the Federal Circuit
                ______________________

                  CLEARONE, INC.,
                     Appellant

                           v.

       SHURE ACQUISITION HOLDINGS, INC.,
                     Appellee
              ______________________

                      2021-1517
                ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00683.
                  ______________________

                 Decided: June 1, 2022
                ______________________

     MATTHEW C. PHILLIPS, Laurence & Phillips IP Law,
 Washington, DC, argued for appellant. Also represented
 by KEVIN BRENT LAURENCE, DEREK MEEKER; XINLIN LI
 MORROW, The Morrow Firm, Los Angeles, CA; CHRISTINA
 MARIE RAYBURN, Hueston Hennigan LLP, Newport Beach,
 CA.

    JOSEPH MICHAEL SCHAFFNER, Finnegan Henderson
 Farabow Garrett & Dunner, LLP, Reston, VA, argued for
 appellee. Also represented by ALEXANDER MICHAEL BOYER,
 ELLIOT COOK, J. DEREK MCCORQUINDALE; ERIKA ARNER,
Case: 21-1517     Document: 55       Page: 2   Filed: 06/01/2022




 2              CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS



 Washington, DC; VLADIMIR AREZINA, VIA Legal, LLC, Chi-
 cago, IL.
                ______________________

     Before MOORE, Chief Judge, NEWMAN and HUGHES, Cir-
                         cuit Judges.
 MOORE, Chief Judge.
      ClearOne, Inc. appeals from an inter partes review fi-
 nal written decision holding the self-similar configuration
 term in substitute claim 57 of U.S. Patent No. 9,565,493
 not indefinite. ClearOne also appeals the Patent Trial and
 Appeal Board’s separate written decision denying its re-
 quest to file a motion for sanctions against Shure Acquisi-
 tion Holdings, LLC. For the reasons discussed below, we
 affirm.
                         BACKGROUND
      Shure owns the ’493 patent, which relates to arrays of
 microphones and housings for the arrays so that the arrays
 and housings may be fitted into a drop ceiling grid. ’493
 patent at Abstract, 1:6–9. The array is configured, in one
 embodiment, to “include[] a plurality of microphone trans-
 ducers selectively positioned in a self-similar or fractal-like
 configuration, or constellation.” Id. at 3:66–4:1. For exam-
 ple, “this physical configuration can be achieved by arrang-
 ing the microphones in concentric rings, which allows the
 array microphone to have equivalent beamwidth perfor-
 mance at any given look angle in a three-dimensional (e.g.,
Case: 21-1517      Document: 55     Page: 3    Filed: 06/01/2022




 CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS               3



 X-Y-Z) space.” Id. at 4:3–7. An example array of micro-
 phones 106b is shown in ’493 patent Figure 5:




     During inter partes review (IPR), Shure moved to
 amend the claims of the ’493 patent and added independ-
 ent claim 57, which recites in relevant part:
     A microphone assembly comprising:
         an array microphone comprising a plural-
         ity of microphones arranged in a self-simi-
         lar configuration . . . .
 J.A. 1040 (emphasis added).
     The Board granted Shure’s motion to amend and con-
 cluded that a skilled artisan would understand “self-simi-
 lar” to have had a well-known meaning and include the
 specification’s disclosure of “fractal-like[] configurations or
 constellations,” which does not create an ambiguity.
Case: 21-1517     Document: 55       Page: 4   Filed: 06/01/2022




 4              CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS



 ClearOne, Inc. v. Shure Acquisition Holdings, Inc., No.
 IPR2019-00683, 2020 WL 4742525, at *45 (P.T.A.B.
 Aug. 14, 2020) (FWD).
     ClearOne then requested rehearing and leave to file a
 sanctions motion against Shure, arguing Shure violated its
 duty to disclose material prior art. ClearOne explained
 that three weeks before the Board issued its FWD, Shure
 petitioned for post-grant review of U.S. Patent
 No. 10,728,653, which also relates to drop ceiling micro-
 phone arrays. ’653 patent at Abstract; see generally Shure
 Inc. v. ClearOne, Inc., No. PGR2020-00079, 2020 WL
 4361034 (P.T.A.B. July 28, 2020) (PGR Petition). Shure as-
 serted that all claims of the ’653 patent would have been
 obvious over, inter alia, U.S. Patent Publication
 No. 2009/0173570 (Levit) and disclosed U.S. Patent Publi-
 cation No. 2009/0173030 (Gulbrandsen) for background in-
 formation purposes. See generally PGR Petition, 2020 WL
 4361034. Shure did not disclose Levit or Gulbrandsen in
 the IPR of the ’493 patent, including in its motion to
 amend. According to ClearOne, this was a violation of
 Shure’s duty of disclosure warranting rehearing and sanc-
 tions. See J.A. 1565–72, 12010–18.
     After ClearOne served its proposed sanctions motion
 on Shure and the parties participated in an oral hearing
 before the Board, the Board denied rehearing and did not
 authorize ClearOne to file a sanctions motion. ClearOne,
 Inc. v. Shure Acquisition Holding, Inc., No. IPR2019-
 00683, 2020 WL 6434969, at *4 (P.T.A.B. Nov. 2, 2020)
 (Sanctions Decision); Clearone, Inc. v. Shure Acquisition
 Holdings, Inc., No. IPR2019-00683, 2020 WL 6479365,
 at *2 (P.T.A.B. Nov. 3, 2020) (Rehearing Denial). The
 Board concluded that Shure did not violate its duty to dis-
 close because, inter alia, Levit and Gulbrandsen were cu-
 mulative of references asserted by ClearOne in its IPR
 petition. Sanctions Decision, 2020 WL 6434969, at *3. The
 Board reasoned that allowing ClearOne to file its sanctions
 motion would be little more than a second opportunity at
Case: 21-1517      Document: 55    Page: 5    Filed: 06/01/2022




 CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS              5



 its IPR with the hindsight benefit of knowing the Board’s
 views of the deficiencies in its invalidity contentions. Id.
    ClearOne appeals. We          have    jurisdiction   under
 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
     Definiteness is a matter of claim construction, which is
 a legal determination we review de novo. Noah Sys., Inc.
 v. Intuit Inc., 675 F.3d 1302, 1311 (Fed. Cir. 2012); HTC
 Corp. v. Cellular Commc’ns Equip., LLC, 877 F.3d 1361,
 1367 (Fed. Cir. 2017). Claim construction may be based on
 factual determinations by the Board, which we review for
 substantial evidence. HTC Corp., 877 F.3d at 1367. Under
 35 U.S.C. § 112(b), patent claims must “particularly point[]
 out and distinctly claim[] the subject matter” regarded as
 the invention. This requires that claims, “viewed in light
 of the specification and prosecution history, inform those
 skilled in the art about the scope of the invention with rea-
 sonable certainty.” Nautilus, Inc. v. Biosig Instruments,
 Inc., 572 U.S. 898, 910 (2014). Extrinsic evidence may help
 identify the scope of the claims. Guangdong Alison Hi-
 Tech Co. v. Int’l Trade Comm’n, 936 F.3d 1353, 1359–60
 (Fed. Cir. 2019). Failure to meet this standard renders a
 claim invalid as indefinite. Nautilus, 572 U.S. at 901.
      The Board determined that claim 57’s self-similar con-
 figuration limitation is not indefinite. It reasoned that it
 has a well-known meaning and that a skilled artisan would
 understand the term to include the specification’s example
 patterns, including “fractal-like[] configurations or constel-
 lations.” FWD, 2020 WL 4742525, at *45. It also concluded
 that the specification’s disclosure of a self-similar or frac-
 tal-like configuration does not create an ambiguity as to
 whether the patent “equates or contrasts the term ‘self-
 similar’ with the term ‘fractal-like.’” Id. The Board found,
 based on extrinsic dictionary definitions and expert testi-
 mony, that the specification does not deviate from the
 term’s well-known meaning. Id.
Case: 21-1517     Document: 55       Page: 6   Filed: 06/01/2022




 6              CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS



     Based on the intrinsic record alone, we conclude that
 the written description provides, with reasonable cer-
 tainty, the scope of the term self-similar. It discloses an
 embodiment having “a plurality of MEMS microphones . . .
 arranged in a self-similar or repeating configuration com-
 prising concentric, nested rings of microphones (e.g., the
 rings 910–922) surrounding a central microphone.” ’493
 patent at 15:8–13 (emphasis added); see id. at Figs. 5, 9. It
 also refers to the microphones being arranged “in a fractal,
 or self-similar, configuration surrounding the central mi-
 crophone.” Id. at 9:8–10. “[T]he microphones . . . can be
 arranged in concentric, circular rings of varying sizes” and
 at different “radial distances from the central microphone.”
 Id. at 9:25–34. The microphones may also be arranged in
 other repeating shapes, “such as . . . ovals, squares, rectan-
 gles, triangles, pentagons, or other polygons.” Id. at 12:19–
 21. Figure 9, reproduced below, illustrates an example of
 a self-similar arrangement of nested concentric circles.
 These disclosures show that self-similar configuration re-
 fers to repeating or fractal-like configurations, such as con-
 centric rings, ovals, or other shapes. Accordingly, read in
 light of the specification, the term self-similar informs
 skilled artisans, with reasonable certainty, about the scope
 of the invention.
Case: 21-1517      Document: 55     Page: 7    Filed: 06/01/2022




 CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS               7




      ClearOne argues that the written description’s disclo-
 sure of fractals, concentric circles, and repeating patterns
 confuses, rather than clarifies, what arrangements are
 self-similar because those examples must be understood as
 distinct from self-similar configurations.        Appellant’s
 Opening Br. 41–47. We do not agree. In context, all those
 disclosed patterns are examples of self-similar configura-
 tions, not of distinct embodiments. The phrases “self-sim-
 ilar or fractal-like” and “self-similar or repeating” are not
 juxtapositions; they equate self-similar to fractal-like or re-
 peating patterns. And even if self-similar is broader than
 these examples, that does not make the term indefinite.
 BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1367
 (Fed. Cir. 2017). We reject ClearOne’s argument that the
 specification creates any ambiguity.
     Moreover, substantial evidence supports the Board’s
 finding that self-similar has a well-known meaning and
 confirms the scope of the invention in the written
Case: 21-1517     Document: 55       Page: 8   Filed: 06/01/2022




 8              CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS



 description. One dictionary of record defines self-similar
 as “the quality or state of having an appearance that is in-
 variant upon being scaled larger or smaller.” FWD, 2020
 WL 4742525, at *45 (quoting Merriam-Webster’s Colle-
 giate Dictionary 1128 (11th ed. 2003)). And Dr. Begault,
 ClearOne’s own expert, testified that the term “refers to an
 object that is exactly or approximately similar to a part of
 itself (i.e., the whole has the same shape as one or more of
 the parts, which is also a characteristic of a fractal).” J.A.
 3835 ¶ 157 (emphasis in original). Further, his ability to
 determine that prior art disclosed a self-similar micro-
 phone configuration, J.A. 3853 ¶ 187, “further supports the
 conclusion that a skilled artisan did understand the term
 with reasonable certainty.” Sonix Tech. Co. v. Publ’ns Int’l,
 Ltd., 844 F.3d 1370, 1380 (Fed. Cir. 2017). Based on this
 extrinsic evidence, a reasonable person could find that the
 term self-similar has a definite meaning. See Guangdong,
 936 F.3d at 1361–62 (relying on dictionaries and expert tes-
 timony to confirm “objective boundaries” of claim term).
     ClearOne’s arguments focus on self and similar sepa-
 rately as terms of degree and by posing a series of rhetori-
 cal questions to show its varying interpretations of the self-
 similar term. Appellant’s Opening Br. 39–47; Appellant’s
 Reply Br. 34–35. However, claim 57 does not use the term
 similar in isolation as a term of degree but in the context of
 a self-referential or self-repeating geometric pattern for
 configuring microphones in an array, as confirmed by claim
 57’s limiting language that the configuration (i.e., the form
 or combination) is what must be self-similar.
      ClearOne’s arguments for indefiniteness merely iden-
 tify different ways one could interpret self-similar. Just
 because a term is susceptible to more than one meaning
 does not render it indefinite. “Such a test would render
 nearly every claim term indefinite so long as a party could
 manufacture a plausible construction.” Nevro Corp. v. Bos.
 Sci. Corp., 955 F.3d 35, 41 (Fed. Cir. 2020). Because the
 intrinsic evidence informs, with reasonable certainty,
Case: 21-1517      Document: 55    Page: 9    Filed: 06/01/2022




 CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS              9



 skilled artisans about the scope of the invention, and be-
 cause substantial evidence supports that scope, we affirm
 the Board’s holding that claim 57 is not indefinite.
     We next address the Board’s decision denying
 ClearOne’s request for authorization to file a sanctions mo-
 tion. We review questions of compliance with the Board’s
 procedures for an abuse of discretion. Intelligent BioSys.,
 Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359, 1367 (Fed.
 Cir. 2016). The Board abuses its discretion if its decision
 “(1) is clearly unreasonable, arbitrary, or fanciful; (2) is
 based on an erroneous conclusion of law; (3) rests on clearly
 erroneous fact finding; or (4) involves a record that contains
 no evidence on which the Board could rationally base its
 decision.” Id. We conclude the Board did not abuse its dis-
 cretion in denying ClearOne’s request.
     Sanctions are not awarded automatically; the Board
 has discretion to impose them. See 37 C.F.R. § 42.12(a)
 (“The Board may impose a sanction against a party for mis-
 conduct[.]”    (emphasis      added));    see    also     37
 C.F.R. § 42.11(d)(1) (“[T]he Board may impose an appropri-
 ate sanction on any attorney[.]”). The Board also has dis-
 cretion to determine whether a party may file a sanctions
 motion in the first place. See 37 C.F.R. § 42.20(b). The
 Board’s regulations do not obligate it to allow the filing of
 a sanctions motion, let alone sanction a party.
     The Board did not abuse its discretion in denying
 ClearOne’s request to file its sanctions motion. After hold-
 ing a hearing on the merits of the sanctions motion, the
 Board issued an order explaining that several considera-
 tions weighed against allowing ClearOne to file the motion.
 See Sanctions Decision, 2020 WL 6434969. The Board
 found the arguments ClearOne raised in its sanctions mo-
 tion were “essentially the same as the arguments pre-
 sented and developed in its Request for Rehearing” and,
 thus, “amount[ed] to nothing more than a thinly veiled at-
 tempt at a second bite at the apple.” Id. at *2. On appeal,
Case: 21-1517    Document: 55       Page: 10   Filed: 06/01/2022




 10             CLEARONE, INC.   v. SHURE ACQUISITION HOLDINGS



 ClearOne concedes that the arguments in its sanctions mo-
 tion were “identical to the arguments [it] had raised” in its
 request for rehearing. Oral Arg. at 2:38–57. 1 The Board
 also found that allowing ClearOne a second attempt at the
 IPR after the FWD would result in an inefficient proceed-
 ing. Sanctions Decision, 2020 WL 6434969, at *2 (citing 37
 C.F.R. § 42.1(b)). Finally, it found that Shure did not in-
 tend to breach its duty to disclose references. Id. at *3.
 These findings establish that the Board did not abuse its
 discretion. We need not reach the Board’s many additional
 reasons for denying ClearOne’s request to file its sanctions
 motion, including that Levit and Gulbrandsen are cumula-
 tive to references in the instituted grounds. See id.
     ClearOne also argues that the Board violated its due
 process rights. All that due process requires is notice and
 opportunity to be heard by a “disinterested decision-
 maker.” Abbott Labs. v. Cordis Corp., 710 F.3d 1318, 1328
 (Fed. Cir. 2013). The Board’s procedures here met this re-
 quirement.
                         CONCLUSION
      There is no error in the Board’s determination that the
 self-similar term is not indefinite, and substantial evidence
 supports the Board’s subsidiary fact findings based on ex-
 trinsic evidence. The Board did not abuse its discretion in
 denying authorization to file a sanctions motion. Accord-
 ingly, we affirm.
                        AFFIRMED
                            COSTS
 ClearOne shall bear costs.




      1  Available at https://oralarguments.cafc.uscourts.go
 v/default.aspx?fl=21-1517_04072022.mp3.